COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER ON MOTION

 Cause number:               01-22-00122-CV
                             John or Jane Doe, in His Official Capacity as the Secretary of the State of
 Style:                      Texas et al
                             v Texas State Conference of the NAACP et al
 Date motion filed*:         March 8, 2022
 Type of motion:             Motion for extension of time to file appellant’s brief
 Party filing motion:        Appellant
 Document to be filed:       Appellant’s Brief

Is appeal accelerated? No

 If motion to extend time:
         Original due date:
         Number of previous extensions              0             Current Due date:
 granted:
         Date Requested:

Ordered that motion is:

          Granted
                 If document is to be filed, document due:
                       The Court will not grant additional motions to extend time
          Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            Contrary to appellant’s request to extend the time to file appellant’s brief, no deadline
            for the filing of appellant’s brief has been set because the complete appellate record has
            not yet been filed. See TEX. R. APP. P. 38.6(a). Accordingly, we dismiss appellant’s
            motion as moot.

Judge's signature:____/s/ Sherry Radack_______
                  Acting individually       Acting for the Court

Panel consists of ____________________________________________

Date: _____March 15, 2022____